NOTICE: This order was filed under Supreme Court Rule 23 and is not precedent except
            in the limited circumstances allowed under Rule 23(e)(1).

                                          2022 IL App (3d) 200099-U

                                 Order filed October 21, 2022
      ____________________________________________________________________________

                                                     IN THE

                                     APPELLATE COURT OF ILLINOIS

                                               THIRD DISTRICT

                                                       2022

      THE PEOPLE OF THE STATE OF                          )       Appeal from the Circuit Court
      ILLINOIS,                                           )       of the 10th Judicial Circuit,
                                                          )       Peoria County, Illinois,
              Plaintiff-Appellee,                         )
                                                          )       Appeal No. 3-20-0099
              v.                                          )       Circuit No. 13-CF-1080
                                                          )
      BRIAN D. PATTERSON,                                 )       Honorable
                                                          )       Kevin W. Lyons,
              Defendant-Appellant.                        )       Judge, Presiding.
      ____________________________________________________________________________

              JUSTICE HAUPTMAN delivered the judgment of the court.
              Justices Daugherity and Hettel concurred in the judgment.

                                                    ORDER

¶1          Held: Postconviction counsel failed to provide a reasonable level of assistance.

¶2          Defendant, Brian D. Patterson, appeals the Peoria County circuit court’s order dismissing

     his postconviction petition at the second stage. Defendant argues that postconviction counsel

     provided an unreasonable level of assistance because counsel failed to identify certain witnesses

     referred to in the petition, support the petition with their affidavits, or explain how their

     testimony would likely alter the outcome of his trial. We reverse and remand.
¶3                                           I. BACKGROUND

¶4          Defendant was charged with burglary (720 ILCS 5/19-1(a) (West 2012)). Prior to trial,

     trial counsel filed a witness list that included Brittany Ansteatt, Angelic Brachley, and Aimee

     Arnold. Both Brachley and Ansteatt were subpoenaed but only Brachley testified at trial. A jury

     found defendant guilty of burglary. The circuit court sentenced defendant to 21 years’

     imprisonment. Defendant filed a motion to reconsider which the court denied. Defendant

     appealed and this court affirmed his conviction and sentence. People v. Patterson, 2017 IL App

     (3d) 150062.

¶5          Defendant filed a petition for postconviction relief as a self-represented litigant wherein

     he argued “[p]etitioner was denied his right to the effective assistance of trial counsel where

     defense counsel failed to interview, subpoena or call any of the witnesses listed on the witness

     list that was filed by the defense for this case.” The court appointed counsel to represent

     defendant in postconviction proceedings.

¶6          Postconviction counsel filed an amended postconviction petition which “expressly

     adopt[ed] and incorporate[d] *** any and all arguments set forth in [defendant’s] Postconviction

     Petition.” Additionally, the amended petition stated, “trial counsel was ineffective for failing to

     subpoena a key witness(es), including Brittany Ansteatt, who would have assisted in his defense

     of this matter and called into question a substantial portion of the State’s case and but for that

     failure, the outcome of the proceedings would have been different.” Postconviction counsel filed

     a Rule 651(c) certificate with the amended petition. The State filed a motion to dismiss.

¶7          At the hearing on the State’s motion, postconviction counsel argued




                                                       2
                               “I think the most important thing for this Court’s consideration with

                       respect to the petition and the motion to dismiss is the Court has to accept as true

                       all factual allegations that aren’t positively rebutted by the record.

                               In this case, I think that the State is attempting in some ways to put the

                       cart before the horse, for instance, stating that there’s no evidence of these things.

                       There’s no evidence of these documents. Well, that’s why we have a third-stage

                       evidentiary hearing.

                               So the Court at this point just has to determine whether or not the

                       allegations are factually sufficient as pled and whether or not they are positively

                       rebutted by the record. If the Court finds that they are positively rebutted by the

                       record, then I think the State is right, but I would suggest that they have not been

                       positively rebutted by the record.”

       The court granted the State’s motion. Defendant appealed.

¶8                                                II. ANALYSIS

¶9              Defendant argues that postconviction counsel provided an unreasonable level of

       assistance because counsel failed to identify certain witnesses referred to in the petition, support

       the petition with their affidavits, or explain how their testimony would likely alter the outcome of

       his trial.

¶ 10            “[T]he right to counsel in post-conviction proceedings is wholly statutory.” People v.

       Turner, 187 Ill. 2d 406, 410 (1999). Thus, “petitioners are entitled only to the level of assistance

       provided by the Post-Conviction Hearing Act.” Id. “[T]he Act requires counsel to provide a

       ‘reasonable level of assistance.’ ” Id. (quoting People v. Owens, 139 Ill. 2d 351, 364 (1990)). To

       satisfy this standard, postconviction counsel must “[make] any amendments to the petitions filed


                                                          3
       pro se that are necessary for an adequate presentation of petitioner’s contentions.” Ill. S. Ct. R.

       651(c) (eff. July 1, 2017). “The filing of a Rule 651(c) certificate gives rise to a rebuttable

       presumption that postconviction counsel provided reasonable assistance.” People v. Profit, 2012

       IL App (1st) 101307, ¶ 19. Overcoming this presumption is defendant’s burden. Id. A Rule

       651(c) certificate can be rebutted by the record. People v. Perkins, 229 Ill. 2d 34, 52 (2007).

       Whether postconviction counsel provided a reasonable level of assistance required by Illinois

       Supreme Court Rule 651(c) is subject to de novo review. People v. Suarez, 224 Ill. 2d 37, 42

       (2007).

¶ 11             “A post-conviction petition which is not supported by affidavits or other supporting

       documents is generally dismissed without an evidentiary hearing unless the petitioner’s

       allegations stand uncontradicted and are clearly supported by the record.” People v. Johnson, 154

       Ill. 2d 227, 240 (1993). “In fact, our courts have specifically held that the absence of affidavits,

       records or other evidence in support of the post-conviction petition renders the petition

       insufficient to require an evidentiary hearing.” Id. “In the ordinary case, a trial court ruling upon

       a motion to dismiss a post-conviction petition which is not supported by affidavits or other

       documents may reasonably presume that post-conviction counsel made a concerted effort to

       obtain affidavits in support of the post-conviction claims, but was unable to do so.” Id. at 241.

       Where postconviction counsel misunderstands the law concerning when affidavits are necessary

       to support a postconviction claim, counsel fails to provide a reasonable level of assistance.

       People v. Waldrop, 353 Ill. App. 3d 244, 250 (2004).

¶ 12             In the instant case, postconviction counsel filed a Rule 651(c) certificate. However, the

       record positively rebuts counsel’s Rule 651(c) certificate, as the record clearly establishes that

       postconviction counsel misunderstood the law concerning which stage in the postconviction


                                                          4
       proceedings requires affidavits. See Johnson, 154 Ill. 2d at 240. Counsel did not support the

       amended petition with affidavits from Ansteatt and Arnold. Since neither of these witnesses

       testified at trial, defendant’s postconviction allegations required independent support in the form

       of affidavits. Accordingly, we reverse and remand for further second-stage proceedings.

¶ 13                                          III. CONCLUSION

¶ 14          The judgment of the circuit court of Peoria County is reversed and remanded.

¶ 15          Reversed and remanded.




                                                        5